UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 92-2294

                        UNITED STATES,

                          Appellee,

                              v.

                    HOJATOLLAH TAJEDDINI,

                    Defendant, Appellant.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. Edward F. Harrington, U.S. District Judge]
                                                      

                                         

                            Before

                     Breyer, Chief Judge,
                                        
                Bownes, Senior Circuit Judge,
                                            
                  and Boudin, Circuit Judge.
                                           

                                         

   Kenneth J.  King, with whom Fenn  & King, were  on brief for
                                           
appellant.
   Robert W.  Iuliano, Assistant United  States Attorney,  with
                     
whom A.  John Papparlardo, United  States Attorney, was  on brief
                       
for appellee.

                                         

                         June 3, 1993
                                         

          BOWNES, Senior Circuit  Judge.   Defendant and  his
          BOWNES, Senior Circuit  Judge.
                                       

wife,  Lori   Ann  McBride,  were  indicted   on  charges  of

conspiracy  to import  more than  100 grams  of a  mixture or

substance containing  a detectable  amount  of heroin  (Count

One), and importation  of more than 100 grams of a mixture or

substance  containing a  detectable amount  of heroin  (Count

Two).     Defendant's  wife  pled  guilty   prior  to  trial.

Defendant  went to  trial and  a jury  convicted him  on both

counts.

                              I.

                      Prior Proceedings
                                       

          This  appeal comes  to us  via a  28 U.S.C.    2255

petition.   After trial, defendant's counsel failed to file a

notice of appeal.   Defendant, acting pro se, filed  a series
                                            

of motions  in the district court  collaterally attacking the

verdict:    a motion  for a  new  trial based  on ineffective

assistance  of counsel;  a motion  for a  new trial  based on

newly-discovered evidence;  a   2255 petition  to vacate, set

aside  or correct sentence; and a motion for return of seized

property.  The district court denied all of defendant's post-

trial  motions, and appeals  from the  denial of  each motion

were  properly filed.   We  consolidated all the  appeals and

found  that no  relief was  warranted on  any of  the motions

except for the claim of ineffective assistance of counsel for

failure to file a notice  of appeal.  We remanded that  issue

                             -2-
                              2

for determination by  the district court.   United States  v.
                                                         

Tajeddini, 945 F.2d  458, 470 (1st Cir. 1991),  cert. denied,
                                                            

112 S. Ct. 3009 (1992).   After a hearing, the district court

found that because defendant  had dismissed his counsel prior

to  the expiration  of the  appeal period  there could  be no

claim for ineffective assistance of counsel.  The  court went

on  to hold, however, that  defendant while proceeding pro se
                                                             

had  inadvertently  failed  to   file  a  timely  appeal  and

reinstated defendant's  right to appeal.   It is  this appeal

that we now consider.

          There   are  three  issues  before  us  on  appeal:

(1) whether  the prosecutor's  closing  argument was  proper;

(2) whether the  district court erred in  denying defendant's

motion for a  continuance prior  to the start  of trial;  and

(3) whether  the  district  court  erred  in  admitting  into

evidence a statement by defendant.

                             II.

                          The Facts
                                   

          We  begin  by  recounting  the  salient   facts  as

disclosed at  trial and  in a pre-trial  suppression hearing.

Defendant,  his  wife, and  their  two  children, arrived  in

Boston on  October 20, 1988,  after a flight  from Frankfurt,

Germany.  Because  he was a  foreign national, defendant  was

first  processed  by Immigration.    His  wife and  children,

American citizens, proceeded  directly to Customs inspection.

                             -3-
                              3

After going through  Immigration, defendant  went to  Customs

where he was interviewed by Inspector Cheryl B. Gaffney.

          Inspector  Gaffney  asked  defendant  the  standard

Customs questions:   where he had been  on the trip, where he

lived, how long  he was gone, and  the purpose of  his visit.

In response,  defendant stated that  he had not  travelled to

Iran at any time during  his trip and that he had not been to

Iran  in six  or seven  years.   He also  stated that  he was

travelling alone  and  gave Gaffney  his Customs  Declaration

which  indicated  that he  was travelling  alone.   After the

interview,  defendant  was taken  by  Gaffney and  Inspectors

McGrath and Bird to another  room for further questioning and

a possible search.

          Defendant's wife,  Lori Ann McBride, and  their two

children, went  to a  different Customs line  than defendant.

She was interviewed  by Inspector Pacewicz  to whom she  gave

her  Customs Declaration and  her passport  and those  of her

children.   Following  routine  procedures for  international

travelers,    Pacewicz    made    a   Treasury    Enforcement

Communications System  check on  McBride to determine  if she

was  a  fugitive  or  was being  sought  by  law  enforcement

officials.  The  check showed that  there was an  outstanding

warrant  for McBride's  arrest  in California  on a  parental

                             -4-
                              4

kidnapping  charge.1    Defendant  knew  of  the  outstanding

warrant against his wife.

          After Inspector Pacewicz learned of the warrant, he

asked  McBride and the children to go to a nearby examination

table.    At  about  the  same  time,  defendant  passed  the

examination table  under escort  of Inspectors  Gaffney, Bird

and  McGrath.   According to  Pacewicz, McBride  became "very

nervous" on seeing defendant.  This prompted Pacewicz to take

her  to a search  room other than the  one to which defendant

was being escorted.  Almost immediately on entering the room,

McBride removed five packages from her coat and threw them on

the table,  saying, "I don't  know what this is.   My husband

made me carry them, but I know it was something bad."   After

the    packages  had  been thrown  on  the  table,  Inspector

Pacewicz found that the contents tested positive for heroin.

          Sometime later, Special Agent Joseph Desmond of the

Drug Enforcement Agency ("DEA") came to the Customs area.  He

talked to Inspector Pacewicz  and then talked to McBride  for

about  fifteen  minutes.    Desmond then  went  to  interview

defendant.  Before questioning defendant, Desmond advised him

of  his Miranda  rights.   Defendant said  he understood  his
               

rights, but did not understand why  he or his wife were being

                    

1.  The oldest child of defendant and McBride had been placed
in  the  custody  of  the  California  Department  of  Social
Services by the San Diego County, California, Juvenile Court.
The arrest warrant was issued after McBride took the child in
violation of the custody order. 

                             -5-
                              5

held.  Desmond then  ended his discussion with  defendant and

began  processing McBride and  making arrangements  for their

two children.

          While   so  occupied,  Desmond  was  informed  that

defendant  wanted to see him.  Desmond and defendant then had

an  extended conversation.   Defendant  told Desmond  that he

obtained  the  "opium"  in  Germany  from  an  Iranian  named

Mohammed Ali  Karabolout.   He said  that he  was to be  paid

$3,000 if he delivered the opium to one  Parviz Parvin in San

Francisco. Defendant  told Desmond  that Parvin was  a "large

heroin dealer."2

          Desmond talked to defendant again after his arrest.

Defendant repeated what  he had told  him before about  where

and from whom he had obtained the "opium" and how much he was

to be paid  for delivering  it.  Desmond  and defendant  then

discussed  carrying out a  controlled delivery whereby Parvin

would be arrested after defendant  made the delivery.   After

considering the plan in  detail and after consulting with  an

attorney,  defendant  told Desmond  that he  did not  want to

participate in the controlled delivery to Parvin.

                    

2.  On direct  examination at trial, the  defendant testified
that he had been temporarily in Iran.  When he and his family
left Iran, a friend,  George Shalmarez, who had lived  in the
United  States, drove them from Iran to Turkey.  George asked
defendant to  deliver  packages of  "cancer medicine"  called
"shireb"  to a sick friend, Parviz  Parvin, in San Francisco.
George also told him  that Parvin ran a limousine  service in
San Francisco and might give him a job as a driver.

                             -6-
                              6

          The  district  court held  a  pre-trial suppression

hearing on both McBride's and defendant's motions to suppress

their  oral  and  written  statements  and  certain  physical

evidence.   The motions were denied as to defendant, but were

partially granted as to McBride.   After McBride pled guilty,

the  prosecutor moved  to  admit  certain evidence  including

McBride's  statement  made when  she  threw  the packages  of

contraband onto  the table  in the Customs  examination room.

The  court  suppressed McBride's  statement  and  it was  not

mentioned at  trial although the  Customs inspector described

her actions.

                             III.

                           Analysis
                                   

          Defendant raises three issues  on appeal.  He first

challenges parts of the  prosecutor's closing argument on the

following grounds: (1) an impermissible reference to excluded

evidence; (2)  argument of matters based  on the prosecutor's

personal belief and  opinion and knowledge of  matters not in

evidence; (3) an attempt to inflame passions or  prejudice of

the jury; and (4) a misrepresentation of defendant's finances

to  suggest a motive for  the crime.   In addition, defendant

appeals  the district  court's  denial of  his  motion for  a

continuance, and  the court's  decision to admit  evidence at

trial which was  not disclosed to defendant until  three days

before trial.

                             -7-
                              7

A.  Prosecutor's Closing Argument
                                 

          Because defendant failed to  object at trial to the

prosecutor's statements  made in closing  argument, we review

defendant's claims on appeal  under the plain error standard.

United States v. Young,  470 U.S. 1, 6, 14-15  (1985); United
                                                             

States v. Rodriguez-Cardona, 924 F.2d 1148, 1154 (1st. Cir.),
                           

cert. denied, 112 S. Ct. 54 (1991); Fed. R. Crim. P.  52(b)3.
            

The plain error exception is  to be used "`sparingly,  solely

in  circumstances in  which  a miscarriage  of justice  would

otherwise result.'"   Young, 470 U.S.  at 15 (quoting  United
                                                             

States v.  Frady, 456  U.S. at  163 n.14).   We  consider the
                

prosecutor's statements  in the context of  the entire trial.

United States  v. Morales-Cartagena,  987 F.2d 849,  854 (1st
                                   

Cir.  1993); United States v.  Smith, 982 F.2d  681, 682 (1st
                                    

Cir.  1993);   Rodriguez-Cardona,  924 F.2d  at 1154.   Three
                                

significant factors guide our evaluation of whether the trial

was so tainted by prosecutorial misconduct in  argument as to

constitute  plain  error:     "(1) whether  the  prosecutor's

conduct was isolated and/or deliberate; (2) whether the trial

court gave a strong  and explicit cautionary instruction; and

(3) whether  it is  likely that  any prejudice  surviving the

judge's instruction  could have  affected the outcome  of the

                    

3.  Fed. R. Crim. P. 52(b) provides as follows:
          Plain  Error.   Plain  errors  or defects
          affecting   substantial  rights   may  be
          noticed although they were not brought to
          the attention of the court.

                             -8-
                              8

case."  United  States v.  Hodge-Balwing, 952  F.2d 607,  610
                                        

(1st Cir. 1991); see also Morales-Cartagena, 987 F.2d at 954.
                                           

With these  tenets in  mind, we  address each  of defendant's

allegations  of misstatement  by the prosecutor  to determine

whether there  was error,  and then  we assess  the aggregate

effect on the trial as a whole. 

     1.  Alleged Reliance on Evidence Excluded From Trial
                                                         

          Defendant  claims  that  the  prosecutor's  closing

argument relied on evidence  that had been excluded from  the

trial  as  hearsay.    Before  trial,  the  court  suppressed

McBride's statement, made  during the Customs  examination as

she emptied packages  from her  coat onto a  table, "I  don't

know what this is.  My husband made me carry them, but I know

it  was something bad."   The court found  that the statement

was  inadmissible  hearsay because  McBride was  available to

testify, and her  knowledge of the  contents of the  packages

was being offered to establish defendant's knowledge  through

a  statement which  was not  in furtherance of  their alleged

conspiracy. 

          At trial,  Customs Inspector  Pacewicz, who  was in

the search room with  McBride, recounted McBride's actions of

removing  the packages from her coat, and did not mention her

previously excluded  statement.  Defendant did  not object to

this  testimony   and  does  not  now   claim  that  allowing

                             -9-
                              9

Pacewicz's testimony was  error.4   Defendant's complaint  is

with  the way  the prosecutor  used  the evidence  in closing

argument.   During closing argument, the  prosecutor made the

following references to Inspector Pacewicz's testimony:

             At that time  Inspector Pacewicz  took
          Lori  Ann  McBride  to another  secondary
          search room.  As soon as Lori Ann McBride
          entered  the  secondary  search room  she
          dumped packages out of her coat. 

             I  leave  it to  you, for  example, to
          decide what, if anything,  that indicates
          about  what Lori  Ann McBride  might have
          thought was in those packages.

Later in his argument the prosecutor stated:

             You  heard how  Lori Ann  McBride then
          pulled the stuff out  of her pockets  and
          dumped it on the table.   Obviously, very
          nervous, very agitated.

             The   Customs   Declaration   of   the
          defendant  says  he is  travelling alone.
          Was there some understanding between Lori
          Ann  McBride  and  the  defendant?    The
          evidence, I suggest,  shows clearly  that
          there was.

          We note first that  defendant's allegation that the

prosecutor used suppressed  evidence in  closing argument  is

wrong.   The prosecution fully  adhered to the  court's order

                    

4.  Defendant may be arguing, by implication, that  Inspector
Pacewicz's testimony about McBride's actions was inadmissible
hearsay  evidence of  expressive conduct.   Because defendant
has  not directly raised this as an  issue on appeal, we deem
it waived.   United States  v. Zannino,  895 F.2d 1,  17 (1st
                                      
Cir.)  ("It  is  not  enough  merely to  mention  a  possible
argument  in the most skeletal  way, leaving the  court to do
counsel's work, create the ossature for the argument, and put
flesh on its bones."), cert. denied, 494 U.S. 1082 (1990).
                                   

                             -10-
                              10

excluding  McBride's statement.    The  prosecutor's  closing

argument  recounted  McBride's  actions,  not  her suppressed

statement.  Inspector Pacewicz  also testified to her actions

and not her statement.  

          Defendant alternatively argues that by referring to

McBride's  actions and  asking  the jury  to draw  inferences

based on her actions, the prosecutor was attempting to convey

the message, expressed by McBride's  excluded statement, that

defendant knew  that the packages contained  contraband.  The

prosecutor's  reference  to   McBride's  actions,   defendant

argues,  should have been  excluded for the  same reason that

the court excluded her statement.  

          The prosecutor's  argument was not evidence  in the

trial, as  the district  court properly instructed  the jury.

Argument necessarily presents a partisan view of the evidence

admitted  at  trial.     Although  the  prosecution  may  not

interject personal credibility or opinion into argument,  the

prosecutor is entitled, in  closing, to ask the jury  to draw

warrantable  inferences from  the  evidence  admitted  during

trial.   Young, 470  U.S. at 7;  United States  v. Mount, 896
                                                        

F.2d 612, 625 (1st Cir. 1990).  

          The prosecutor asked the jury to consider "what, if

anything" McBride's actions indicated about what  she thought

was in  the packages  which  she threw  on  the table.    The

prosecutor  later  suggested   that  McBride's  actions   and

                             -11-
                              11

nervousness and defendant's  Customs Declaration that he  was

travelling  alone indicated an  understanding between McBride

and  defendant.    The  evidence at  trial  established  that

McBride  threw the  packages  on  the  table in  the  Customs

examination  room, that  she was  nervous during  the Customs

examination,  and that  defendant  claimed  to be  travelling

alone.   Therefore,  the prosecutor  asked the  jury  to draw

warrantable inferences based upon the evidence at  trial.  We

find  nothing  improper  in  the  prosecutor's  reference  to

McBride's actions in closing  argument, and therefore we find

no error. 

     2.  Argument of Matters Not in Evidence and Personal
                                                         
         Opinion
                

          Next,   defendant   asserts   impropriety  in   the

prosecutor's  reference  to defendant's  decision  not to  go

ahead with the controlled delivery in which he had originally

agreed to  participate.5  At trial,  defendant testified that

his decision not to  cooperate was motivated by his  fear for

the safety  of his  wife and  family.   On cross-examination,

defendant  admitted stating to DEA Agent  Desmond in a letter

that Parvin was "the Al Capone of San Francisco" and  that he

knew Parvin  "to be  the key  of the  whole  drug supply  for

                    

5.  When  asked  by  DEA  Agent Desmond  to  cooperate  in  a
controlled delivery  of  the packages  containing  heroin  to
Parvin,  the  intended recipient  of  the  "medicine" in  San
Francisco, defendant initially agreed to participate and then
changed his mind.

                             -12-
                              12

California."    The  defendant  continued   to  maintain  his

innocence, however,  claiming  that he  thought the  packages

contained cancer  medicine for  Parvin, not  heroin.   In his

closing, the prosecutor made the following remarks:

             Why,  ladies  and gentlemen,  would he
          not do it,  [the controlled delivery]  if
          he was confident that at the other end of
          the  road there  was someone  waiting for
          cancer medicine  and not  heroin?   If in
          fact,  someone  was  waiting   there  for
          cancer and medicine, he could have proved
          his innocence and surely he knows that in
          that  instance  he  would not  have  been
          prosecuted. 

          In his  rebuttal, the  prosecutor responded  to the

defendant's closing thus:

             Mr. Boudreau [the defense lawyer] just
          said that  I said in my  closing argument
          that  the  defendant   would  have   been
          prosecuted  anyway,  even if  he effected
          the controlled delivery.  That was not my
          point.    My   point  was  that  if   the
          defendant is telling the truth,  that the
          person at  the  other end  of  the  line,
          Parvis Parvin, was waiting  for medicine,
          he could  have  proved his  innocence  by
          effecting the delivery.

             The defendant said he initially agreed
          to do  it because he wanted  to show that
          the person  at the other end  of the line
          was waiting for medicine and  not heroin.
          Clearly,  the  defendant  could not  have
          thought that if  he effected the delivery
          and  the person was, in fact, waiting for
          medicine and was  sick with cancer,  that
          he would have been prosecuted. 

             I think that,  clearly, he would  not,
          or  clearly   he  would  not   have  been
          prosecuted if he had proved his innocence
          in that manner.

                             -13-
                              13

          Although he did not  object at trial, defendant now

opposes the prosecutor's  statements on two bases:   that the

statements  refer to  matters not  in evidence  and that  the

statements assert the personal beliefs of the prosecutor.  It

is improper for  a prosecutor, in argument, to refer to or to

seem to rely on matters not  in evidence.  Smith, 982 F.2d at
                                                

683.  It is also improper for a prosecutor to  insert his own

credibility or opinions into argument.  Id.;  Mount, 896 F.2d
                                                   

at  625.   Defendant contends  that the  prosecutor's remarks

impermissibly suggested that he knew something not introduced

at trial which determined whether or not defendant would have

been  prosecuted and  also interjected  his  personal opinion

about defendant's actions.  

          The prosecutor may have overstepped  the boundaries

of  permissible argument  by offering  his opinion,  "I think

that, clearly he would not, or clearly he would not have been

prosecuted  if he had proved his innocence in that manner."6 

If so, the transgression  does not constitute plain error  in

the context of the trial as a whole.  The  prosecutor did not

routinely insert  his personal opinion into  the argument nor

do  we find  that his  remark was  deliberate.   Although the

court  did not  give a cautionary  instruction, we  find that

                    

6.  The prosecutor,  apparently, was  attempting to make  the
point that  defendant refused to cooperate  in the controlled
delivery to Parvin because he knew that the  circumstances of
the delivery would not  clear him of the crimes  charged and,
therefore, he would be prosecuted anyway.    

                             -14-
                              14

little,  if  any,  prejudice  resulted.    The  prosecution's

argument about the implications  of defendant's choice not to

participate in the controlled delivery was merely  cumulative

of other evidence including defendant's confessions, admitted

at  trial and  argued  in closing,  which showed  defendant's

knowledge that  the packages contained heroin  and not cancer

medicine.    Therefore,  the   remark  was  not  so  severely

prejudicial as to undermine defendant's substantial rights or

the fairness of the trial as a whole.      

          Defendant   also   claims  that   the  prosecutor's

argument as quoted above  impermissibly shifted the burden to

defendant to prove his innocence.  We do not agree.  Further,

the court  gave a  sufficient  charge on  the presumption  of

innocence to  dispel any  improper suggestion which  the jury

might have taken from the argument.7  

     3.  Inflammatory Remarks
                             

                    

7.  On the government's burden of proof, the court instructed
as follows:
             The  law presumes  a  defendant to  be
          innocent  of a  crime.   Thus, defendant,
          although accused, begins the trial with a
          clean  slate,  with  no evidence  against
          him,  and  the  law  permits  nothing but
          legal evidence presented before  the jury
          to be considered in support of any charge
          against   the   defendant.       So   the
          presumption   of   innocence   alone   is
          sufficient to acquit  a defendant  unless
          the   jurors   are  satisfied   beyond  a
          reasonable doubt of the defendant's guilt
          after    a    careful    and    impartial
          consideration of all the evidence  in the
          case.

                             -15-
                              15

          Defense  counsel argued in closing that defendant's

failure to hide the packages of contraband in suitcases or in

hidden compartments indicated his innocence.  The  prosecutor

answered in rebuttal as follows:

             Finally,  ladies  and  gentlemen,  Mr.
          Boudreau suggests that the  defendant, if
          he knew he was  smuggling in heroin would
          have  found a  secret compartment  in the
          luggage to  carry the heroin.   I suggest
          that  the  defendant  did find  a  secret
          compartment.      He   found   a   secret
          compartment in his  American wife who  he
          thought would not be searched because she
          was  an  American  wife  with  two  small
          children,   and   that   is  the   secret
          compartment that he  found and  attempted
          unsuccessfully to use.

Defendant  now  argues  that the  prosecutor's  references to

defendant's American wife were intended to inflame the jury's
                    

passions  and prejudices  against defendant  who is  Iranian.

There is no doubt  that argument which is intended  to appeal

to emotions rather than to reason is improper.  United States
                                                             

v. Moreno, No.  92-2018, slip op. at  10-11 (1st Cir. May  6,
         

1993);  United States v. Johnson, 952 F.2d 565, 574 (1st Cir.
                                

1991), cert. denied, 113  S. Ct. 58 (1992); United  States v.
                                                          

Giry, 818 F.2d 120, 132-33 (1st Cir.), cert. denied, 484 U.S.
                                                   

855  (1987).  That is  not the case  here, however.  Although

the prosecutor's remarks,  taken in isolation, might  suggest

an  appeal to the passions of  the jury, when his remarks are

taken  in context, any such tactic  vanishes.  The prosecutor

was countering the defense by arguing that defendant may have

                             -16-
                              16

assumed that his American  wife would have an  easier passage

through  Customs than he  would, and used  that advantage for

smuggling the  packages of heroin.   Further, the  court gave

the following cautionary instruction:

             The  fact that  the defendant  in this
          case  is  not  a  citizen  of the  United
          States and is by  birth an Iranian should
          not prejudice you for or against him, but
          he  should  be  treated  like  any  other
          defendant,  and  your verdicts  should be
          based  on  the  evidence  that  has  been
          introduced before you in this case.

Reading the prosecutor's  remarks in context and  in light of

the defense's closing argument, we find no impropriety in the

statement.   If  any  prejudice was  communicated, the  court

cautioned  the jury not  to allow  bias about  nationality to

influence its decision.   

     4.  Financial Motive for the Crime
                                       

          In  response to  defendant's claim  that he  had no

motive  to   commit  the  crime  of   importing  heroin,  the

prosecution argued  that defendant, and his  family, had only

$700 when they  entered the  United States.   The amount  was

based upon the combined Customs Declarations of defendant and

McBride.  Defendant admitted that he had been promised $3,000

if  he delivered the  contraband to Parvin.   The prosecution

argued that the promised  payment provided a financial motive

for defendant to  import the heroin.   Defendant now  asserts

that he had  $1,456 in  traveller's checks with  him when  he

entered the United States which the government seized when he

                             -17-
                              17

was arrested. The government notes that after reviewing their

files they agree  with defendant.  Defendant argues  that the

prosecution's imputed financial motive was improper given the

traveller's checks.   Defendant failed to  raise the argument

at trial and failed to  mention the traveller's checks during

his  testimony at  trial.   There is  no suggestion  that the

prosecution deliberately misrepresented defendant's financial

condition.  Further,  $3,000 remains  a financial  incentive,

although  perhaps of somewhat  less significance.  Therefore,

we find  the prosecution's  argument of financial  motive was

proper under these circumstances.

     5.  No Plain Error
                       

          We  have  found   that  the  prosecutor's   closing

argument was, for  the most part, proper.  In  the context of

the  entire trial, we find  that the aggregate  impact of any

impropriety was minimal  and did not  cause a miscarriage  of

justice.  Therefore, the trial was not marred by plain error.

B.  Denial of Motion for Continuance
                                    

          The defendant  appeals the district  court's denial

of  his  motion for  continuance to  allow  time in  which to

obtain  additional  corroborative  evidence.    We previously

considered this  issue in  defendant's appeal from  denial of

his  28  U.S.C.    2255 petition.    At that  time, defendant

claimed ineffective  assistance of  counsel due, in  part, to

his  counsel's   failure  to  timely  file   the  motion  for

                             -18-
                              18

continuance.    After trial  and  before the     2255 appeal,

defendant obtained from  Iran a police report of  a statement

by Ali Karabolout, one of  the people involved with defendant

in  Iran,  which defendant  had  hoped to  present  at trial.

Defendant  submitted the  police report  to this  court.   We

reviewed   the  substance   of  Karabolout's   statement  and

concluded that it  was hearsay.   We found that  Karabolout's

statement was  not against significant penal  interest, as it

was  more exculpatory  than inculpatory,  and that  it lacked

sufficient  other  indicia  of  reliability  to  obligate the

district court to find  that it fell within any  exception to

the  hearsay rule.  We concluded that the documents from Iran

were not  admissible in evidence and,  therefore, late filing

of the  motion for  continuance did not  prejudice defendant.

Tajeddini, 945 F.2d at 463-65.  
         

          Defendant  now  requests  that  we  reconsider  our

decision on  the ground that we  previously misunderstood the

effect of Iranian law  on Karabolout which would result  from

his statement to Iranian police.  We decline to do  so.  This

appeal is, of course,  not an appropriate method to  move for

reconsideration of our  previous decision.  See  Fed. R. App.
                                               

P. 40.8   Further, when a  legal issue has been  presented to

                    

8.  After our decision and the  mandate to the district court
was  issued,  the  defendant  filed  several   petitions  for
extensions  of  time to  file a  motion  for rehearing  and a
request  for recall of  mandate.  His  petitions and requests
were denied because  he failed to  demonstrate any errors  in

                             -19-
                              19

and  decided by this court,  our decision becomes  the law of

the  case in all  subsequent proceedings on  the same matter.

United States  v. Rivera-Martinez, 931 F.2d  148, 150-52 (1st
                                 

Cir.),  cert. denied, 112 S. Ct. 184 (1991); United States v.
                                                          

Rosen, 929 F.2d 839, 842 (1st Cir.), cert. denied, 112 S. Ct.
                                                 

77 (1991); United States v. Latorre, 922  F.2d 1, 9 (1st Cir.
                                   

1990), cert. denied, 112 S. Ct. 217 (1991).  
                   

          A court's determination  of foreign law is  treated

as a  ruling on a question of law.   Fed. R. Crim. Pro. 26.1.

Although  we retain  the power  to reopen  a question  of law

previously  decided,  it is  our practice  to  do so  only in

extraordinary circumstances such as when "'[(1)] the evidence

presented in a subsequent  trial was substantially different,

[(2)]  controlling  authority  has   since  made  a  contrary

decision of the law  applicable to such issues, or  [(3)] the

decision  was clearly  erroneous  and would  work a  manifest

injustice.'"  Rivera-Martinez, 931 F.2d at 151 (quoting White
                                                             

v.  Murtha,  377 F.2d  428, 432  (5th  Cir. 1967));  see also
                                                             

Morgan  v.  Burke, 926  F.2d 86,  91  (1st Cir.  1991), cert.
                                                             

denied, 112 S. Ct. 1664 (1992).  
      

          Extraordinary  circumstances do  not exist  in this

case.    Defendant  makes  no   argument  that  substantially

different  evidence  on  this  issue  was  presented  at  the

                    

our opinion.        

                             -20-
                              20

district  court  hearing  prior   to  this  appeal,  or  that

controlling  authority has changed  since our  prior opinion.

We are unconvinced by  defendant's argument that Iranian law,

as  offered  by    defendant,9  requires  us  to  change  our

decision on  this issue.   Therefore, our prior  holding that

Karabolout's statement  was inadmissible hearsay  was neither

clearly erroneous nor did it constitute a manifest injustice,

and there is no reason to disturb it.

C.  Delayed Discovery Disclosure
                                

          Defendant  assigns as  error  the district  court's

decision to allow the government to introduce statements made

by  defendant to Customs  inspectors although  the statements

were  not disclosed  to the  defense until three  days before

trial.    Defendant claims  that the  late disclosure  of the

statements violated Fed.  R. Crim. P. 16 and  was prejudicial

to his defense.  We disagree.

                    

9.  The defendant has submitted a letter from the director of
the  Interests Section of the Islamic Republic of Iran at the
Embassy  of  Pakistan which  is  signed for  the  director by
someone  else.  The letter  expresses an opinion,  based on a
letter  from defendant's  attorney, that  the proceedings  in
Iran  against Karabolout were only temporarily suspended, and
that Karabolout may be exposed to criminal or civil penalties
based  on his statement to  the Iranian police.   Although we
are not bound by  the rules of evidence in  considering proof
of foreign  law, the defendant's submission  is inadequate to
inform this court  of Iranian law allegedly relevant  to this
matter. 

                             -21-
                              21

          Rule 16(a)(1), in the version in effect at the time

of defendant's  trial,  required the  government to  disclose

certain evidence prior to trial:

             Upon  request  of   a  defendant   the
          government shall permit the  defendant to
          inspect  and  copy  or  photograph:   any
          relevant  written or  recorded statements
          made by the defendant, or copies thereof,
          within the possession, custody or control
          of the government, the existence of which
          is known,  or  by  the  exercise  of  due
          diligence  may  become   known,  to   the
          attorney of the government; the substance
          of   any   oral   statement   which   the
          government intends to  offer in  evidence
          at   the  trial  made  by  the  defendant
          whether   before   or  after   arrest  in
          response to interrogation  by any  person
          then  known  by  the  defendant to  be  a
          government agent . . . ." 

Fed. R.  Crim. P. 16(a)(1)(A); see also  U.S. Dist. Ct. Mass.
                                       

R. 116.1 (Automatic Discovery in Criminal Cases).  Rule 16(c)

imposes a  continuing obligation  on all parties  to disclose

other  evidence or material  previously requested and subject

to  the  rule.   If  a party  fails to  provide  discovery as

required by Rule 16,  the district court may impose  remedial

measures  or  sanctions including  prohibiting  the violating

party  from introducing the evidence at trial.  Fed. R. Crim.

P.  16(d)(2).    In  exercising  its  discretion  to  control

discovery rule violations,  the district  court must  inquire

into  the surrounding circumstances  to determine whether the

violating  party acted in bad  faith.  Id.;  United States v.
                                                          

Samalot Perez, 767 F.2d 1, 4 (1st Cir. 1985).   Our review of
             

                             -22-
                              22

a  district  court's  rulings  on  discovery  matters  is  to

determine whether  the court  abused its discretion.   United
                                                             

States  v. Alvarez,  987 F.2d  77, 85  (1st Cir.  1993).   To
                  

obtain reversal,  the defendant must prove  that the district

court abused  its discretion  which resulted in  prejudice to

the  defense.   Alvarez,  987 F.2d  at  85; United  States v.
                                                          

Nickens, 955 F.2d 112,  126 (1st Cir.), cert. denied,  113 S.
                                                    

Ct. 108 (1992).

          Defendant  objects to the  government's use  of two

oral  statements  he made  in  response to  questioning  by a

Customs inspector.   Answering routine questions  of where he

was arriving from and with  whom he was travelling, defendant

said that he had not been in Iran for six or seven years  and

that  he was travelling alone.  Both of those statements were

false.              During a hearing  on preliminary  matters

at the beginning  of the trial, the district court questioned

the government as to why the statements were not disclosed to

defense counsel in a timely manner.  The government responded

that the statements were unknown to them until the day before

they  were disclosed  to defense  counsel, three  days before

trial.  The next day, before testimony began, defense counsel

asked  the court  to suppress the  statements on  the grounds

that  the  late  disclosure,  three days  before  trial,  had

                             -23-
                              23

prejudiced  his  opportunity  for  a  suppression  hearing.10

The   district  court  conditionally   ruled  that   the  two

statements  were admissible.    The court  cautioned that  if

testimony during  trial showed  that  there was  a basis  for

suppression, he would  halt the trial and  hold a suppression

hearing.  When the  government alerted the court that  it was

about  to  elicit  testimony  from  Inspector  Gaffney  about

defendant's statements, the court directed  the government to

proceed with the questions.  Defense counsel objected and the

court overruled the objection without elaboration.

          On  appeal,   defendant   argues  that   the   late

disclosure of  the statements by the  government deprived him

of  an opportunity to attempt to suppress the statements.  He

contends  that the  statements  should  have been  suppressed

because  he  was  not   given  Miranda  warnings  before  the
                                      

questioning  which  produced  the  statements.    Defendant's

theory is that if the inspector who processed McBride through

Customs  became aware of the  warrant for her  arrest and her

relationship to defendant before another inspector questioned

defendant, then there was a basis for detaining defendant and

he was entitled to  Miranda warnings before being questioned.
                           

                    

10.  A  suppression hearing  was held  before trial  on other
matters.

                             -24-
                              24

          The  right  to  Miranda  warnings   attaches  in  a
                                 

custodial  or coercive situation.  Oregon v. Elstad, 470 U.S.
                                                   

298,  309 (1985); United States  v. Masse, 816  F.2d 805, 809
                                         

(1st  Cir. 1987).   Neither suspicion  nor probable  cause to

arrest, without  action to  restrain the suspect,  invoke the

requirement for Miranda warnings.  United States v. McDowell,
                                                            

918  F.2d 1004, 1008 (1st Cir. 1990); United States v. Mejia,
                                                            

720  F.2d 1378, 1381 (5th Cir. 1983); United States v. Silva,
                                                            

715  F.2d   43,  46-48  (2d  Cir.  1983).    Routine  Customs

questioning does not require Miranda warnings.  United States
                                                             

v.  Pratt, 645 F.2d 89,  90-91 (1st Cir.),  cert. denied, 454
                                                        

U.S. 881 (1981).   Even if the  circumstances hypothesized by

defendant had occurred, defendant was not entitled to Miranda
                                                             

warnings   before   answering   routine  Customs   questions.

Therefore, the false statements made by defendant in response

to  the Customs inspector's  questions were properly admitted

into evidence.   

          There is  no  question  that  the  statements  were

disclosed  to  defendant  long past  the  discovery deadline.

Defendant does  not argue  that the government  acted in  bad

faith, however,  and the  court's inquiry concerning  why the

government's disclosure was delayed does  not reveal evidence

of bad faith by the government.  Defendant has not shown that

the delay prejudiced his defense by impairing his opportunity

to suppress  the statements.   The  court heard testimony  at

                             -25-
                              25

trial from the Customs inspectors involved with defendant and

McBride, and found that a suppression hearing was unnecessary

before defendant's  statements were admitted.   Therefore, we

find no abuse of the court's discretion to control  discovery

violations  and no  resulting  prejudice  to  the  defendant.

Defendant's  request  that  this  issue be  remanded  to  the

district court for a suppression hearing is denied. 

                              Affirmed.
                                       

                             -26-
                              26